DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al (US 9624948).
Regarding claim 1, Ochiai (FIGs 1-4, with variant FIG 5b applied) discloses “An electromagnetic switching valve (FIG 1, abstract) comprising: 

5a spool (2), reciprocally movably disposed (Column 7 lines 48-50) on a predetermined axis (vertical in FIG 1) in the sleeve (see FIG 1), opening and closing the port (Column 9 lines 2-4); 
an electromagnetic actuator (6), comprising a plunger (9) disposed on the axis (see FIG 1) and a stator (11-13 [13 considered part of stator as it is magnetic in Column 7 lines 55-57]) exerting a magnetomotive force on the plunger (Column 10 lines 19-27); 
a transmission member (5) of a tubular shape, disposed on the axis to be interposed between 10the plunger and the spool (see FIG 1) and transmit a driving force (Column 10 lines 31-33); and 
an energizing spring (3), energizing the spool toward the plunger (see FIG 1); 
wherein the transmission member comprises a first abutting part (61) of a convex shape (see shape variant in FIG 5b) tiltably abutting (see FIG 4) against a receiving recess (62) of the plunger; a second abutting part (68) of a concave shape (68 understood to be concave like applicant’s 62d) abutting against a convex end (right end in FIG 2) of the spool; and an outer peripheral wall (74) that, in a state of 15being deviated from the axis and inclined, regulates the inclination by contacting an inner peripheral surface of the sleeve or the stator (while not illustrated, it is understood from FIGs 4 and 5b that 74 or 76 are capable of contacting 13) so that at least a part of the first abutting part faces the receiving recess and at least a part of the second abutting part faces the convex end (see FIG 4).”  

Regarding claim 2, Ochiai (FIGs 1-4, with variant FIG 5b applied) discloses “wherein the first abutting part (61) of the transmission member comprises a convex curved surface (in FIG 5b), 20the receiving recess of the plunger (62) comprises a concave tapered surface or a concave curved surface (at the far left end of 62 in FIG 5b, there is a very small curved surface at the opening), the second abutting part (68) of the 

25 Regarding claim 3, Ochiai (FIGs 1-4, with variant FIG 5b applied) discloses “wherein28File: 100571usf the receiving recess of the plunger (62) has an outer edge (left curved opening) having an opening diameter equal to or larger than an outer diameter of the first abutting part of the transmission member (see FIG 5b).”
  
Regarding claim 4, Ochiai (FIGs 1-4, with variant FIG 5b applied) discloses “wherein the stator comprises an insertion hole (opening through 13) through which the transmission member is inserted (see FIG 2), 5and the outer peripheral wall of the transmission member (74, 76) is formed so as to be in contact with an inner peripheral surface of the insertion hole in the state of being deviated from the axis and inclined (reiterated from claim 1: while not illustrated, it is understood from FIGs 4 and 5b that 74 or 76 are capable of contacting 13).”

Regarding claim 5, Ochiai (FIGs 1-4, with variant FIG 5b applied) discloses “wherein 10the inner peripheral surface (left inner surface of 13) of the insertion hole of the stator is formed having an inner diameter dimension (largest diameter of 13), in a state of being in contact with the outer peripheral wall of the transmission member (understood as capable of occurring), regulating the transmission member not to deviate from a range allowing the first abutting part of the transmission member to be inserted into the receiving recess of the plunger (it is understood that the size/shape of 13 is configured to limit a range of motion of 5 such that 5 stays in communication with 69, 63 in a similar manner as the applicant).”
  
Regarding claim 7, Ochiai (FIGs 1-4, with variant FIG 5b applied) discloses “wherein29File: 10057lusf the transmission member comprises an internal passage (67, 68) and an opening (71) to cause the hydraulic oil to pass therethrough (Column 14 lines 1-4).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Takada (US 20160201822).
Ochiai is silent regarding “wherein the transmission member is formed of a resin material.” In Ochiai, 5 is made of a non-magnetic material, e.g. stainless steel (Column 13 lines 7-11).
	However, Takada (FIG 1) teaches it is known in the art of solenoid valves to construct a non-magnetic rod 26 (read on “transmission member”; mechanically analogous to 5 of Ochiai, as it is a non-magnetic operator of the actuator) from “stainless steel, aluminum, resin and the like (paragraph 45)”. In other words, Takada teaches the art-recognized equivalence of stainless steel and resin for this purpose.
	Therefore it would have been obvious to construct the transmission member of Ochiai with an art-recognized equivalent material such that “wherein the transmission member is formed of a resin material”, as taught by Takada, as choosing a specific art-recognized equivalent to perform the same expected result (non-magnetic operator) would be within routine skill in the art. In this case, one .  

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Ochiai is silent regarding “a large-diameter outer peripheral wall [of the transmission member] defined by the large-diameter tubular part so as to be in contact with the inner peripheral surface of the 20sleeve in the state of being deviated from the axis and inclined.” It is understood that any part of 5 would contact sleeve 1.
	It would not be obvious to modify Ochiai to further teach this limitation, as the hypothetical specific modification would require impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Narita et al (US 20210207731), Suzuki et al (US 20130134338), Tackes et al (US 20080035225), and Ryuen et al (US 20050211938).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753